DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Chien et al (US 2019/0341369) in view of Fang et al (US 2019/0067142) and Park et al (US 2016/0338202).
Regarding claim 1, Chang Chien (Figs. 1E and 1K) discloses a semiconductor package comprising: a connection structure including an insulating member having a first surface having a recess portion and a second surface opposing the first surface, a 
Chang Chien does not disclose: the encapsulant provided between the plurality of first pads and a side surface of the recess portion, the recess portion includes a first group of bonding pads disposed on a bottom surface of the single first recess and a second group of bonding pads disposed on a bottom surface of the single second recess portion as claimed.
 However, Fang (Figs. 5A-5D) teaches a semiconductor package comprising: a connection structure including an insulating member 50d having a recess portion (see annotations of Fig. 5B reproduced below), a plurality of pads 50p1 disposed on a bottom surface of the recess portion, and an encapsulant 52 provided between the plurality of pads and a side surface of the recess portion, wherein the recess portion includes a single first recess portion and a single second recess portion (also see annotations of Fig. 5B below) disposed adjacent to each of first and second sides of the 
 
[AltContent: textbox (2nd group bonding pads)][AltContent: textbox (1st group bonding pads)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd recess portion)][AltContent: textbox (1st recess portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    162
    502
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to modify the device of Chang Chien by forming the connection structure including an insulating member having the recess portion including a single first recess portion and a single second recess portion and providing the encapsulant on the connection structure between the plurality of first pads and a side surface of the recess portion because as is well known, the forming of such encapsulant and recess portions would provide mold lock to increase adhesion of the mold compound to the first pads and to the insulating member.
Chang Chien does not disclose the insulating member includes a photosensitive insulating material, and the passivation layer includes a non-photosensitive insulating material.
However, Park (Fig. 3) teaches a semiconductor package comprising the insulating member 141/151 includes a photosensitive insulating material (i.e., PID), and 
Regarding claims 2-4, 8, 10, 12 and 17, Chang Chien (Figs. 1E and 1K) further discloses: the redistribution layer includes an upper redistribution layer (corresponding to element 224 connected to chip 300 by wires 310 in Fig. 1K) disposed on the same level as that of the first pad  (224, 228) on the insulating member, and the upper redistribution layer is electrically connected to the first pads or another region of the redistribution layer; each of the plurality of first pads (224, 228) includes a metal pad 224 and metal layers 228 disposed on an upper surface of the metal pad, and side surfaces of the metal pad are exposed; the metal pad 224 includes a copper (Cu) pad ([0013]), and the metal layers 228 include nickel/gold (Ni/Au) layers ([0020]); the redistribution layer includes a plurality of redistribution patterns disposed on different levels of the insulating member and a plurality of redistribution vias connected, respectively, to the plurality of redistribution patterns; each of the plurality of redistribution vias has an integrated structure with a corresponding the redistribution pattern adjacent to the second surface; a plurality of electrical connection metals 700 disposed on the passivation layer and connected to the plurality of second pads through the plurality of openings, respectively; and some of the plurality of first pads have structure integrated with a via.

However it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to arrange the plurality of first pads of Chang Chien having a pitch within a range as claimed because the pitch between the plurality of first pads can be adjusted by adjusting the desired sizes of the first pads.
Regarding claims 7 and 9, Chang Chien (Fig. 1K) does not disclose the plurality of second pads are substantially coplanar with the second surface of the insulating member, and one of the redistribution vias has a greater width in a portion thereof adjacent to the first surface than in a portion thereof adjacent to the second surface.
However, Chang Chien teaches another embodiment of the semiconductor package (Fig. 2G) comprising a redistribution structure including: the plurality of second pads are substantially coplanar with the second surface of the insulating member, and one of the redistribution vias has a greater width in a portion thereof adjacent to the first surface than in a portion thereof adjacent to the second surface.  Accordingly, it would have been obvious to form the package having the plurality of second pads being substantially coplanar with the second surface of the insulating member, and the redistribution via having a greater width in a portion thereof adjacent to the first surface than in a portion thereof adjacent to the second surface in order to provide the ultra-thin redistribution structure which has a thinner structure and finer line and space dimension (see [0037]).

However, it would have been obvious to substitute the semiconductor chip of Chang Chien with a high bandwidth memory (HBM) chip because it is a matter of obvious design choice according to the requirements which are desired for the electronic applications.   
Regarding claim 14, Chang Chien (Figs. 1E and 1K) discloses a semiconductor package comprising: a connection structure including an insulating member having a first surface having a recess portion and a second surface opposing the first surface, a plurality of bonding pads (224, 228) disposed on a bottom surface of the recess portion, and a redistribution layer disposed on the insulating member and connected to the plurality of bonding pads; at least one semiconductor chip 500 disposed on the first surface of the insulating member and having a plurality of connection electrodes connected, respectively, to the plurality of bonding pads by wires 510; an encapsulant 600 disposed on the first surface of the insulating member and the bonding pads, and encapsulating the wires and the at least one semiconductor chip; a plurality underbump metallurgy (UBM) pads 224 electrically connected to the redistribution layer and embedded in the second surface of the insulating member; and a passivation layer 210 disposed on the second surface of the insulating member, having a plurality of openings exposing, respectively, the plurality of UBM pads.
Chang Chien does not disclose: the encapsulant provided between the plurality of first pads and a side surface of the recess portion, the recess portion includes a first group of bonding pads disposed on a bottom surface of the single first recess and a 
 However, Fang (Figs. 5A-5D) teaches a semiconductor package comprising: a connection structure including an insulating member 50d having a recess portion (see annotations of Fig. 5B reproduced above), a plurality of pads 50p1 disposed on a bottom surface of the recess portion, and an encapsulant 52 provided between the plurality of pads and a side surface of the recess portion, wherein the recess portion includes a single first recess portion and a single second recess portion (also see annotations of Fig. 5B above) disposed adjacent to each of first and second sides of the at least one semiconductor chip 51a opposite to each other, respectively, and wherein the plurality of bonding pads include a first group of bonding pads 50p1 disposed on a bottom surface of the single first recess portion and a second group of bonding pads 50p1 disposed on a bottom surface of the single second recess portion.
Accordingly, it would have been obvious to modify the device of Chang Chien by forming the connection structure including an insulating member having the recess portion including a single first recess portion and a single second recess portion and providing the encapsulant on the connection structure between the plurality of first pads and a side surface of the recess portion because as is well known, the forming of such encapsulant and recess portions would provide mold lock to increase adhesion of the mold compound to the first pads and to the insulating member.
Chang Chien does not disclose the insulating member includes a photosensitive insulating material which is different from the passivation layer including a non-photosensitive insulating material.

Regarding claims 15 and 16, Chang Chien (Figs. 1E and 1K) further discloses: the insulating member includes a plurality of insulating layers including a first insulating layer 210 providing the first surface and a second insulating layer 210 adjacent to the first insulating layer, and the first insulating layer has bonding openings formed in a region corresponding to the recess portion, and the bottom surface of the recess portion is provided by one region of an upper surface of the second insulating layer defined by the bonding openings (as modified by Fang); and the redistribution layer includes an upper redistribution layer disposed on another region of the upper surface of the second insulating layer, and the upper redistribution layer is electrically connected to the plurality of bonding pads or the other region of the redistribution layer.
Regarding claim 18, Park further teaches that the photosensitive insulating material is a photoimagable dielectric resin ([0112]).
Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 

This argument is not persuasive because Fig. 5B of Fang reproduced above with the annotations clearly suggests the above quoted limitations (see current rejections for more details).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US 2014/0042589 issued to Fujii is cited to show the single first and second recess portions each comprising group of bonding pads as claimed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817